      Case 1:19-mj-03447-EGT Document 2 Entered on FLSD Docket 09/11/2019 Page 1 of 1

                                          M IN UTE O RD ER                                            Page 4

                                 M agistrate Judge Edw in G .Torres
                        KingBuildingcourtroom 10-5                              Date:9/10/2019 Time:2:00p.m.
Defendant: ISKYO ARONOV                     J#: 20485-104      Case #: 19-3447-M J-TO RRES
AUSA:Sean Cronin                                        Attorney:
Violation:E/D/NY/WARR/INDICT/CONSP/COMMITWIRE                Surr/ArrestDate:9/9/2019          YOB:1987
           FRAUD/BANKFRAUD
Proceeding: InitialAppearance                                       CJA Appt:
Bond/PTD Held:C Yes r-No    Recomm ended Bond:
B*nd Set ssoo;ooow;1o% w/nebbia                co-signedby:Person who ownsproperty
 I-
  F-Isurrenderand/ordonotobtainpassports/truveldocs..                     Language: EN GLISH

 Hfpr neporttoPTsasdirectedlor                 x'saweek/monthby Disposition:
       phone:        x'saweek/monthinperson                                aefendantadviseshisattone is
       Random urine testing by Pretrial
 NF &ervices                                                               JosephTimlichman.TheCourtsets
       Treutm entasdeemed necessary                                        the recom m ended bond by the
 N/    Refrainfrom excessiveuseofalcohol                                   Government,
 NV    Participateinmentalhealthassessment&treatment                       **PassportCald andIsràeliPussport
 NC    Maintainorseekfull-timeemployment/education
 Nr    Nocontactwithvictims/witnesses,exceptthroughcounsel
 NF    NoIirecrms
 NF    Nottoencumberproperty
 Nr    Maynotvisittransportationestablishments
       Homeconfinement/ElectronicMonitoringand/or
       Curfew            pm to            am ,paid by
 rr
  ---lAllowances:Medicalneeds,courtappearances,attorneyvisits,
      religious,em ploym ent                                                                 .
 NF Truvelextendedto:ED/NY,SD/NYandSD/FL                                    yjmefromtodayto         e
                                                                                                    'xcluded
 SV Other:                                                                  fromSpeedyTrialClock
NEXT COURT APPEARANCE    Date:            Tim e:           Judge:                        Place:
ReportRECounsel:9/11/19         10:00                     M iam iDuty
PTD/BondHearing:
RemovulHeuring:        9/11/19 10..00                    M iam iDuty
statusconferenceRE:Bond 9/11/19 10:00                    M /am fDuty
D.A.R.14:08:40                                                      Tim e in Court:11
                                 '
                                     s/EdwinG.Torres                                    M agistrateJudge
